In a separation action the complaint was dismissed, and thereafter plaintiff moved at Special Term for a counsel fee and expenses to prosecute an appeal from the judgment. The Special Term denied the motion, without prejudice to a renewal of the motion in this court. Order reversed, without costs, and the matter remitted to the Special Term for a determination of the motion. The Special Term made its determination on the ground that plaintiff did not show a reasonable probability of success on the appeal from the judgment dismissing the complaint in the separation action. This court has modified the judgment and directed a separation for plaintiff. (See Lefkowitz v. Lefkowitz, post, p. 955, decided herewith.) Carswell, Acting P. J., Johnston, Wenzel, MacCrate and Schmidt, JJ., concur.